Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated March 4, 2021, claims 1-5 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed March 4, 2021 have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the phrase “…the logic circuit…configured to select addresses of a first memory block that stops input/output and a second memory block that performs input/output instead among the plurality of memory blocks…”  It is unclear how the block addresses stops input/output.  Is it the logic circuit stopping the input/output of the selected block?  Or, is it the addresses that stops the input/output – if so, how is the addresses stopping the input/output?  Additionally, how is the second memory block performing the inputting/outputting?  Is it done by the logic circuit?
Claims 2-5 are rejected since they depend on the indefiniteness of the claims from which they depend.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications

 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 28, 2022